DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on March 16, 2021. Claims 1-10 and 12-13 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Response to Amendment
In response to the applicant’s amendment to claims 6 and 9, the rejections of claim 6 and 9 under 35 USC 112(a) have been withdrawn.
Claims 1, 6, 7, 9, and 13 are amended. Claim 11 is cancelled. Claims 1-13 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-10 and 12-13, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As such, it is the Examiner’s position that the limitations of the claims 1-10 and 12-13 are met by the cited art as indicated in the current rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7 and 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher, US 2017/0234100 (hereinafter Carragher) in view of Zhao et al., US 2015/0101813 (hereinafter Zhao).
Claim 1: Carragher discloses a method of drilling and lining a wellbore, comprising: 
attaching a drilling assembly to a tubular (drill head 23 is mounted to the leading end of casing 21, Fig 6, 7, par [0125]), wherein said tubular (21) has a eutectic alloy layer around an outer surface of a top of the tubular (eutectic/ bismuth based alloy 22 is shown on the outer surface of the top half of casing 21, top half of casing 21 is from the bottom of the alloy 22 to the top end of casing 21, Fig 6, 7, par [0125], [0130]), said eutectic alloy layer (alloy layer 88) disposed partially under a rubber sealing unit (rubber seals 84, par [0141]) (rubber seals 84 are provided within a recess on the leading edge of the eutectic allowed 88, as such the eutectic alloy 88 is located under the rubber seals 84 with respect to the tubing 93 and the eutectic alloy 88 is partially under, or below, the rubber seals 84 when considered vertically on Fig 13-14, par [0154]-[0158]) and above an intumescent coating (skirt, not shown, may comprise an intumescent material, par [0118]-[0119]) (well casing/ well liner may be provided with a skirt or ‘cool area’ to slow the flow of the melted alloy so that it is not lost down the well and cools in the target region, par [0118]) and the intumescent material expands when heated (intumescent material that is caused to expand when exposed to heat, par [0119]);
drilling a length of the wellbore using said tubular with the drilling assembly (drilling casing 20 including drill head 23 and casing 21 is rotated to effect a drilling action on a formation 24 to form a wellbore 25, Fig 6-7, par [0127]);
operating a downhole heater (heater, shown as 28 in Fig 7, is even with the alloy 22 located on the top half of the casing 20, Fig 7, par [0130]) thereby expanding said intumescent coating (skirt, not shown) and melting the eutectic alloy (22) to form a seal between said tubular (23) and the surrounding wellbore  (melting eutectic/bismuth based alloy 22 causing it to flow into the space between the casing and the formation 24 plugging the space, par [0130], well casing/ well liner may be provided with a skirt or ‘cool area’ to slow the flow of the melted alloy so that it is not lost down the well and cools in the target region, par [0118]-[0119]);
running a downhole heater (shown as 9 in Fig 1 and 28 in Fig 7)  into the wellbore to heat the eutectic alloy form a molten alloy (heating tool is deployed down the well to melt the eutectic/bismuth based alloy 22 causing it to flow into the space between the casing and the formation 24 plugging the space, Fig 7, par [0130]-[0131) and the intumescent material (skirt, not shown) such that it expands and enhances the ability to check the flow of the molten alloy (22) such that is cools in a target region to create a seal between the tubular and the surround tubing string (par [0019]);
removing said downhole heater (heating means, shown as 28 in Fig 7, is deployed into the wellbore on a line in the third stage, heating means is not shown in the first and second stages of Fig 7, and therefore is necessarily removable, Fig 7, par [0130]-[0131]) while melting said eutectic alloy (22)  layer to form a molten alloy (22) in an annulus around said tubular (21) and said rubber sealing element (84) (rubber seals 84 are provided within a recess on the leading edge of the eutectic allowed 88, as such the eutectic alloy 88 is located under the rubber seals 84 with respect to the tubing 93 and the eutectic alloy 88 is partially under, or below, the rubber seals 84 when considered vertically on Fig 13-14, par [0154]-[0158], molten alloy would necessarily form in the annulus around said tubular and said rubber sealing element due to the positon of the eutectic alloy 88 around the tubular and the rubber seals 84, see Fig 13-14);
solidifying said molten alloy (molten alloy 22 cools in space between casing and the formation 24 plugging space, Fig 7, par [0130]), wherein said solidified alloy (22) forms an airtight seal (gas tight) in an annular space between said tubular (20) and the formation in the wellbore (par [0169]).
Carragher fails to disclose attaching with a hanger said tubular to a surrounding tubing string disposed in the wellbore; operating a downhole heater disposed even with the top of said intumescent 
Zhao discloses attaching with a hanger a tubular to a surrounding tubing string disposed in the well bore (liner 204 is hung in the casing 202 via an expandable metal seal 206 and the fusible material 208 in a wellbore, Figs 1a-1e, par [0008], [0012]-[0013], [0021]-[0022], [0027]); 
operating a downhole heater (electric heater 212) disposed even with the expandable metal seal (206) and the eutectic alloy (208) thereby expanding the expandable metal seal (206) and melting said eutectic alloy layer to form a molten alloy in an annulus around said tubular (electric heater 212 is even with the top of the liner 204 to melt the fusible material 208 comprising the eutectic alloy forming a molten alloy in the space between the casing 202 and liner 204 on the upper surface of the expandable metal seal 206, Figs 1d, 1e, par [0018]-[0021]); 
solidifying said molten alloy, wherein said solidified alloy forms an airtight seal in an annular space between said tubular and an outer tubing string disposed in the well bore (molten alloy of the material 208 is solidified between casing 202 and liner 204 to undergo expansion and form a seal to prevent fluid leakage, since air is a fluid it would thus be prevented from leaking, par [0011], [0016], [0019]-[0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wellbore and tubing string of Carragher to include the tubing and hanger as disclosed by Zhao, as this modification would have helped to improve the recovery of hydrocarbons from the wellbore by improving the securement of the tubular within the well casing to maintain the integrity of the wellbore and by establishing and maintaining hydraulic integrity between the liner and the casing by providing the seal created around the tubular (Carragher, par [0002], Zhao, par [0002], [0021]) further it would have been obvious to one of ordinary skill in the art to operate the downhole heater disposed even with the top of the intumescent coating as suggested by Zhao, as this would have heated the intumescent coating causing it to expand (Zhao, par [0018]-[0021]).
Claim 7:
a tubular  (21) has a eutectic alloy layer around an outer surface of a first end of the tubular (eutectic/ bismuth based alloy 22 is shown on the outer surface of the top half of casing 21, top half of casing 21 is from the bottom of the alloy 22 to the top end of casing 21, Fig 6, 7, par [0125], [0130]) said eutectic alloy layer (alloy layer 88) disposed partially under a rubber sealing unit (rubber seals 84, par [0141]) (rubber seals 84 are provided within a recess on the leading edge of the eutectic allowed 88, as such the eutectic alloy 88 is located under the rubber seals 84 with respect to the tubing 93 on Fig 13-14  and the eutectic alloy 88 is partially under (or below) the rubber seals 84 when considered vertically on Fig 13-14, par [0154]-[0158]); 
an intumescent material (skirt, not shown, may comprise an intumescent material, par [0118]-[0119]) located on the outer surface of the tubular below the layer of eutectic alloy (well casing/ well liner may be provided with a skirt or ‘cool area’ to slow the flow of the melted alloy so that it is not lost down the well and cools in the target region, par [0118]) and the intumescent material expands when heated (intumescent material that is caused to expand when exposed to heat, par [0119]);
a drilling assembly at a second end of the tubular (drill head 23 is mounted to the leading end of casing 21, Fig 6, 7, par [0125]).
Carragher fails to disclose one or more protrusions on the outer surface of the tubular and below the layer of eutectic alloy wherein said one or more protrusions are intumescent material that expands when heated.
Zhao discloses a tubular (liner 204) has a eutectic alloy layer (fusible material 208)  around an outer surface of a first end of the tubular (liner 204 is surrounded by fusible material 208 comprising the eutectic alloy forming a molten alloy in the space between the casing 202 and liner 204, Figs 1d, 1e, par [0018]-[0021]); and
one or more protrusions (metal seal 206) on the outer surface of the tubular and below the layer of eutectic alloy (expandable metal seal is located below the fusible material 208, see Fig 1a-1d, par [0013]-[0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the intumescent material (or skirt) of Carragher to include one or more protrusions on the outer surface of the tubular below the eutectic alloy as disclosed by Zhao, as intumescent protrusions Fig 1a-1e, par [0016]) while further benefitting from the expansion of the intumescent material to check the flow of the molten alloy (Carragher, par [0118]-[0119]). 
Claim 3: Carragher, as modified by Zhao, discloses producing hydrocarbons from said wellbore (Carragher, oil production is done from the wellbore 25, Fig 7, par [0001]-[0002], [0097], [0104]).
Claim 4: Carragher, as modified by Zhao, discloses said attaching step uses an expandable hanger (Zhao, liner 204 is hung in the casing 202 via an expandable metal seal 206 (hanger) and the fusible material 208 downhole a wellbore, Figs 1a-1e, par [0008), [0012]-[0013], [0021]-[0022], [0027]).
Claims 5 and 8: Carragher, as modified by Zhao, discloses said eutectic alloy (22) comprises bismuth (Carragher, eutectic/bismuth based alloy 22, par [0130]).
Claim 12: Carragher, as modified by Zhao, discloses eutectic alloy (208) is in physical contact with the top of said one or more protrusions (expandable metal seal 206) (Zhao, see Fig 1a-1e).

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Zhao as applied to claim 1, and further in view of Warren, US 2010/0025113 (hereinafter Warren).
Claim 2: Carragher, as modified by Zhao, is silent as to pulling said drilling assembly from the wellbore.
Warren discloses pulling said drilling assembly from the well bore (bottom hole assembly 27 including drill bit 31 is retrieved by the retrieving tool 45, Fig 2, par [0022]-[0024]). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the method of Carragher and Zhao to include the step of pulling the drilling assembly from the wellbore as disclosed by Warren, as the step of pulling the drilling assembly from the wellbore can be done as needed by the operator and would typically be done following the completion of the drilling or in the event of damage to the drilling assembly (Warren, par [0006], [0023]). 
Claim 10:
Warren discloses pulling said drilling assembly from the well bore (bottom hole assembly 27 including drill bit 31 is retrieved by the retrieving tool 45, Fig 2, par [0022]-[0024]). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the system Carragher and Zhao to include the drilling assembly being a retrievable bottom hole assembly as disclosed by Warren, as this would allow the drilling assembly to be pulled from the wellbore as needed by the operator and is typically done following the completion of the drilling or in the event of damage to the drilling assembly (Warren, par [0006], [0023]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Carragher.
Claim 13: Zhao discloses forming a seal (formed via fusible material 208, par [0014]) between inner and outer tubular strings (liner 204 and casing 202), 
the inner tubular string (liner 204) having a layer of eutectic alloy (fusible material 208, par [0018]), wherein said inner tubular string (204) inside the outer tubular string (202) and said eutectic alloy layer (208) is disposed above one or more protrusions (expandable metal seal 206) that expand when heated (expandable metal seal 206 is located below the fusible material 208, see Fig 1a-1d, par [0013]-[0016]) 
 and running a downhole heater (electrical heater 212) into the wellbore until said heater (212) is level with said protrusions (heater 212 is located adjacent to the expandable metal seal 206, see Fig 1c-e);
heating the protrusions (206) to form a seal (expandable metal seal 206 is manufactured from a material that can expand to form a metal stop at downhole temperatures, which are typically greater than 80°C, par [0013], [0015], [0021]);
heating the layer of eutectic alloy (208) to form a molten alloy (electric heater 212 heats fusible material 208, par [0021]-[0023]);
catching the molten alloy (fusible material 208) falling via gravity with one or more protrusions (expandable metal seal 206) (liner 204 is surrounded by fusible material 208 comprising the eutectic alloy forming a molten alloy in the space between the casing 202 and liner 204, Figs 1d, 1e, par [0018]-[0021], expandable metal seal 206 supports the molten layer of fusible material when it melts thus permitting it to form a bond with the casing as well as with the liner, par [0016]) wherein said protrusions (206) are at a lower temperature than said molten alloy and cool said molten alloy (fusible material 208 solidifies, par [0018]) (expandable metal seal 206 would necessarily be at a lower temperature than fusible material 208 in order for the fusible material 208 to solidify, par [0016]-[0017]); and 
solidifying said molten alloy (layer of fusible material 208 expands during solidification, par [0018]) on said one or more protrusions (206) to form an seal between said inner tubular string (204) and said outer tubular string (202) (expandable metal seal 206 supports the molten layer of fusible material when it melts thus permitting it to form a bond with the casing as well as with the liner, par [0016]); and 
removing said downhole heater (electrical heater 212 is not present in Figs 1a-1b) thereby creating a seal.
Zhao fails to disclose drilling a wellbore using the inner tubular string, the one or more protrusions of an intumescent material that expands when heated; and solidifying the molten material on said one or more protrusion to from an airtight / VO gas tight seal.
Carragher discloses  a method of forming a seal between inner tubular string (drilling casing 20) and a wellbore (wellbore 25) (Fig 7, par [0127]-[130]), comprising 
drilling a wellbore using the inner tubular string (drill head 23 is mounted to the leading end of casing 21, Fig 6, 7, par [0125]) having a layer of eutectic alloy (eutectic/ bismuth based alloy 22 is shown on the outer surface of the top half of casing 21, top half of casing 21 is from the bottom of the alloy 22 to the top end of casing 21, Fig 6, 7, par [0125], [0130]), wherein said inner tubular string (20) is inside the wellbore (25) (Fig 7) and said eutectic alloy layer (22) disposed partially under a rubber sealing unit (rubber seals 84, par [0141]) (rubber seals 84 are provided within a recess on the leading edge of the eutectic allowed 88, as such the eutectic alloy 88 is located under the rubber seals 84 with respect to the tubing 93,  on Fig 13-14, and the eutectic alloy 88 is partially under (or below) the rubber seals 84 when considered vertically on Fig 13-14, par [0154]-[0158]) and above an intumescent material (skirt, not shown, may comprise an intumescent material, par [0118]-[0119]) located on the outer surface of the tubular (well casing/ well liner may be provided with a skirt or ‘cool area’ to slow the flow of the melted alloy so that it is not lost down the well and cools in the target region, par [0118]) and the intumescent par [0119]);
running a downhole heater (shown as 9 in Fig 1 and 28 in Fig 7)  into the wellbore to heat the eutectic alloy to form a molten alloy (heating tool is deployed down the well to melt the eutectic/bismuth based alloy 22 causing it to flow into the space between the casing and the formation 24 plugging the space, Fig 7, par [0130]-[0131);
solidifying said molten alloy to form a seal between said inner tubular string (22) and said wellbore (25) (molten alloy of the material 208 is solidified between casing 202 and liner 204 to undergo expansion and form a seal to prevent fluid leakage, since air is a fluid it would thus be prevented from leaking, par [0011], [0016], [0019]-[0021]); and 
removing said downhole heater (heating means, shown as 28 in Fig 7, is deployed into the wellbore on a line in the third stage, heating means is not shown in the first and second stages of Fig 7, and therefore is necessarily removable, Fig 7, par [0130]-[0131]) thereby creating an airtight/ VO gas tight seal (par [0169]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the liner of Zhao to include an drilling linear comprising a drill head for drilling the wellbore as disclosed by Carragher,  as this modification would have allowed for extending of the wellbore (Carragher, par [0125]). Additionally, Carragher indicates that casing or linear drilling can be employed in lose formations (Carragher, par [0049]). Further, it would have been obvious to one or ordinary skill in the art, to modify the protrusions of Zhao to include an intumescent material as disclosed by Carragher as intumescent protrusions would fill the gap between the casing and the liner, thereby function as a “stopper” to prevent leakage of the fusible metals along the liner after metaling (Zhao, Fig 1a-1e, par [0016]) while further benefitting from the expansion of the intumescent material to check the flow of the molten alloy (Carragher, par [0118]-[0119]) and creating an airtight/ VO gas tight seal (Carragher, par [0169]). Zhao and Carragher are both concerned with creating and annular seal in a wellbore using an eutectic metal and are therefore from the same field of endeavor.

Conclusion
Claims 1-10 and 12-13 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676